Citation Nr: 0835868	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right knee.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  With respect to this decision, the 
veteran appealed the denial of service connection for 
degenerative joint disease of the right and left knees as 
well as the denial of service connection for degenerative 
joint disease of the right and left feet.  However, as the RO 
later granted service connection for osteoarthritis involving 
the veteran's right and left feet in March 2007, these issues 
are no longer in appellate status.

The underlying issues of entitlement to service connection 
for degenerative joint disease of the right and left knees 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.


FINDINGS OF FACT

1.  A claim for service connection for a leg disability, to 
include the knees, was previously denied in a June 2002 
rating decision.  The veteran did not timely appeal that 
decision and it is final.

2.  Evidence associated with the claims file since the RO's 
June 2002 denial was not previously before agency decision 
makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claims, and 
raises a reasonable possibility of substantiating the claims.




CONCLUSIONS OF LAW

1.  The June 2002 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the final June 2002 RO 
determination, in which the RO denied service connection for 
a leg disability, to include the knees, is new and material, 
and the claims are reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claims of service 
connection, the Board finds that, in view of the Board's 
favorable disposition of the claims presently being decided, 
the VCAA and its implementing regulations do not prevent the 
Board from rendering a decision as to these issues.

II.  Facts

The veteran's service treatment records show that he twisted 
his right ankle in December 1970 resulting in an avulsion 
fracture, medial malleolus, right.  A cast was applied and he 
was given crutches.  

In July and August 1971, the veteran was treated for plantar 
calluses on the third and fourth metatarsal heads, 
bilaterally.  He reported having the calluses for six to 10 
months, but did not seek treatment earlier because of jump 
school.  He was seen again in the podiatry clinic for plantar 
keratoses on each foot in November 1972, May 1973 and June 
1973.  

The veteran's September 1973 separation examination report 
shows a normal clinical evaluation of his lower extremities 
and feet.

In June 1998, the veteran underwent a VA examination for his 
feet.  He did not report any problems with his knees at that 
time.

On file is a private orthopedic report from Jeffrey Johnson, 
M.D., dated in May 1998 regarding the veteran's feet.  Dr. 
Johnson gave an impression of left 2nd metatarsalgia, left 2nd 
hammertoe deformity with dorsal instability and mild 
subluxation 2nd metatarsal phalangeal joint, and peripheral 
neuropathy with loss of protective sensation, secondary to 
alcohol use.  

In November 1999, the veteran was seen in a VA outpatient 
clinic complaining of pain in the bottom of his feet and 
knees.  He said that the pain in his knees was getting 
progressively worse and that the left knee had been drained a 
few months earlier.  He was assessed as having bilateral knee 
pain.

A VA examination was performed in March 2000 with respect to 
the veteran's foot problems.  There are no complaints or 
findings regarding his knees.

In May 2002, the RO received private medical records from Van 
Ryan, M.D., dated from July 2001 to December 2001, noting 
that the veteran had a greater than 25 year history of 
bilateral knee pain.  These records contain the veteran's 
report of having knee pain since service.  The veteran was 
also noted to have a 30 year working history after service 
with the Postal Service as a mail sort equipment repairman 
and was on his feet a lot.  On examination the veteran had a 
bilateral antalgic gait.  X-rays (from BJC Medical Center) 
were noted as showing about 1 millimeter joint space left on 
full weight bearing views.  The veteran was assessed as 
approaching end stage osteoarthritis.   

Also in May 2002, the RO received private treatment records 
from BJC Medical Group showing that in May 2000 the veteran 
attended rheumatology consultations for knee pain.  The 
treatment records note that the veteran was known to have 
degenerative joint disease of both knees which had 
accelerated between radiographs of 1992 and 2000.  They also 
note that he had no response to an intra-articular 
corticosteroid injection in March 2000 and that ibuprofen, 
naproxen and Sulindac had failed.  Findings revealed a 
bilateral knee antalgic gait.  The veteran was administered 
Synvisc injections.  An August 2000 progress note notes that 
the veteran had no relief with Synvisc, but was also not 
worse either.  He was given an impression of severe bilateral 
knee degenerative joint disease.  The physician stated that 
he did not want to perform a knee replacement so early in the 
veteran's young life.  In May 2001, the veteran was seen for 
an unrelated condition, but reported at that time that his 
knees were bothering him some.  A September 2001 treatment 
record notes that the veteran was a candidate for a bilateral 
knee replacement.

In June 2002, the RO denied the veteran's claim for service 
connection for a leg disability.  The RO found that there was 
no evidence of a leg condition in service or that the 
veteran's present bilateral knee disability was related to 
his military service.  

VA outpatient records were obtained in September 2003 showing 
treatment for foot problems from November 1999 to August 
2000.  A March 2000 record includes "calcaneal spurs/callous 
in bilateral feet" as an active problem and reflects the 
veteran's complaint of bilateral foot pain.  A May 2000 
record shows that the veteran reported for a podiatry consult 
for his foot problems.  There is no mention of knee problems 
on this note.  

A private medical note on file, dated in June 2004, shows 
that the veteran needed continuous treatment for inflamed 
keratosis 2nd metatarsals bilaterally.  This was reported to 
cause him pain with ambulation and that continuous treatment 
was needed for him to walk in his shoe gear. 

VA Form 21-4142, received in November 2004, contains an 
apparent medical note from a VA physician noting that the 
veteran had porokeratoma, multiple, bilaterally, inflamed, 
that required treatment every 6-8 weeks to keep the veteran 
ambulatory.

Also in November 2004, the RO received private medical 
records from St. Anthony's Medical Center dated from March 
2003 to November 2003.  These records note that the veteran 
had a severe antalgic gait and include a May 2003 operative 
report showing that the veteran underwent bilateral total 
knee replacement.  His postoperative diagnosis was bilateral 
severe knee degenerative arthritis with marked synovitis.

The veteran reported to a VA examiner in February 2005 that 
he made 18 parachute jumps in service.  He said that for the 
past 32 years he had worked as a mechanic at a post office 
working on equipment.  He said he missed one day of work in 
the past year due to his knees.  He also reported undergoing 
bilateral total knee replacement in April 2003, and said he 
had no constant pain presently.  He said he was not using 
braces, but wore arch supports.  On examination the veteran 
had a normal gait and did not have an antalgic gait.  He was 
noted to relay some of his problems to the surgical removal 
of a sixth toe on each foot that he had been born with.  X-
rays revealed bilateral total knee replacement; alignment was 
anatomic.  Photographs of the veteran's feet and knees were 
taken.  The examiner noted that the evidence in the veteran's 
private medical records shows that prior to his knee 
replacement (in May 2003), he had "significant problems with 
pain and ambulating."  He rendered an impression of 
bilateral total knee replacements.

In March 2005, a VA medical opinion was obtained.  After 
reviewing the veteran's claims file, to include his service 
treatment records, and relaying his service history, the 
examiner opined that it was less likely as not (0 - 49% 
chance) that the veteran's bilateral knee problems of 
degenerative joint disease with bilateral total knee 
replacement in April 2003 were secondary to his right ankle 
fracture of the medial malleolus in the military.  He 
explained that the veteran had bilateral degenerative joint 
disease, not only degenerative joint disease in his right 
knee.  He also pointed out that the veteran had a history of 
alcohol dependence and delirium tremors and that this made 
for problems such as osteoarthritis (degenerative joint 
disease) osteopenia and osteoporosis, and that this was more 
likely the cause of the veteran's knee problem than his right 
ankle fracture.

During a VA examination in May 2006, the veteran was examined 
with respect to his feet and ankles.  He said he worked as a 
mechanic for the Post Office and that his feet hurt at work.  
He walked with a cane.  He complained of ankle pain.  He 
expressed pain with each step and walked slowly, sometimes 
favoring one leg and sometimes the other.  Regarding his 
knees, the veteran said that he used braces for his knees and 
that activities of daily living were affected mostly by his 
knees, but that he could not separate his knee problems from 
his ankle problems.  The examiner opined that the veteran had 
a tendency to develop osteoarthritis and had osteoarthritis 
in many joints that never involved surgery.  However, he went 
on to opine that it was as likely as not that the veteran's 
arthritis in metatarsophalangeal joints, two, three and four 
(if found) was secondary to the osteotomies performed in the 
remote past.  

In a rating decision dated in March 2007, the RO granted 
service connection for osteoarthritis of the third and fourth 
metatarsals and evaluated the veteran's feet together as 
osteoarthritis of the third and fourth metatarsals, residuals 
of osteotomy, right and left feet.



III.  Analysis

The current claim culminates from the appellant's attempt, in 
October 2004, to reopen the previously disallowed claim of 
entitlement to service connection for a leg disability, to 
include the knees.  It appears that in the April 2005 rating 
decision, the RO effectively determined that new and material 
evidence had been received to reopen the veteran's claims in 
this regard and then proceeded to deny the claims on the 
merits.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen 
claims for service connection for degenerative joint disease 
of his right and left knees in October 2004, the revised 
version of 3.156 is applicable in this appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

The basis of the RO's June 2002 denial of service connection 
for a leg disability, to include the knees, was that there 
was no evidence of the veteran being treated for a leg 
condition in service, nor was there evidence that his present 
bilateral knee disability was related to military service.  
However, since that time, notably in the May 2005 notice of 
disagreement and February 2006 substantive appeal, the 
veteran's contentions have been expanded to include service 
connection for degenerative joint disease of the right and 
left knees as secondary to his service-connected disabilities 
of the right and left feet.  In this regard, the veteran has 
asserted that his foot problems have caused an altered gait 
which, in turn, has put stress on his knees causing 
arthritis.  This secondary contention does not constitute a 
new claim.  Indeed, the United States Court of Appeals for 
Veterans Claims has previously held that a separate theory of 
entitlement is not a new claim, and must be addressed as part 
of the current claim.  See Bingham v. Principi, 18 Vet. App. 
470 (2004) aff'd sub nom.  Bingham v. Nicholson, 421 F.3d 
1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, new and material evidence is required to 
reopen any claim relating to degenerative joint disease of 
the right and left knees.

Pertinent law provides that service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

With respect to the evidence submitted subsequent to the June 
2002 rating decision, the Board finds that there is evidence 
supportive of the veteran's claim.  In this regard, there is 
the VA examination report of February 2005 that, while noting 
that the veteran had a normal gait during the examination, 
also notes that the evidence in the veteran's private medical 
records shows that prior to his knee replacement (in May 
2003), he had "significant problems with pain and 
ambulating."  In addition, there is a June 2004 private 
medical note and a November 2004 VA note stating that the 
veteran required continuing treatment for his foot problems 
in order to keep him ambulatory.  There is also the May 2006 
VA examination report containing the examiner's observations 
that the veteran walked with a cane, expressed pain with each 
step, and was walking slowly sometimes favoring one leg and 
sometimes the other.  

While the record presently lacks medical evidence actually 
relating the veteran's degenerative joint disease of his 
right and left knees to an altered gait due to his service-
connected foot disability, there is the veteran's April 2007 
statement that his treating orthopedist at St. Anthony's 
Medical Center felt that his knees were caused by his 
military service or possibly aggravated by his gait due to 
his service-connected bilateral foot condition.  

Thus, after resolving all reasonable doubt in this matter in 
the veteran's favor, the Board finds that the evidence 
submitted after June 2002, as outlined above, constitutes new 
and material evidence sufficient to reopen the veteran's 
claims.  That is, the evidence is sufficient to raise a 
reasonable possibility of substantiating the claims for 
service connection for degenerative joint disease of the 
right and left knees, to include as secondary to his service-
connected foot disabilities.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  This is especially so when considering 
that during the pendency of this appeal, in March 2007, the 
RO granted service connection for osteoarthritis of the 
veteran's right and left feet.  This was not an established 
fact when the RO rendered the June 2002 adverse decision.


ORDER

New and material evidence having been received, the veteran's 
claims of entitlement to service connection for degenerative 
joint disease of the right and left knees are reopened, and 
to this extent the appeal is granted.


REMAND

Turning to the merits of the now reopened claims for service 
connection for degenerative joint disease of the right and 
left knees, additional development is warranted prior to 
making a decision on the claims.  More specifically, the 
veteran should be afforded a VA examination so that an 
opinion may be obtained regarding whether the veteran's 
degenerative joint disease of the right and left knees is 
proximately related to or the result of his service-connected 
foot disabilities.  A medical opinion should also be obtained 
regarding the question of whether the veteran's service-
connected foot disabilities aggravate his knee arthritis, 
bilaterally.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(2007). 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995). 

Also, as noted above, the veteran informed the RO in writing 
in April 2007 that his treating orthopedist from St. 
Anthony's Hospital felt that his knees were caused by his 
military service or possibly aggravated by his gait due to 
his service-connected bilateral foot disability.  While 
medical records from St. Anthony's Hospital are on file, 
these records do not include a supportive nexus opinion.  
This is despite the RO informing the veteran in a March 2006 
letter of the importance of medical records or opinions 
showing that his service-connected disability either caused 
or aggravated his additional disability.  Nonetheless, in 
light of the necessity of a remand in this case so as to 
afford the veteran a new VA examination, he should be given 
another opportunity to provide supportive medical nexus 
evidence as he has described.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the 
opportunity to submit private medical 
evidence that supports a nexus between 
his degenerative joint disease of the 
right and left knees and service or 
service-connected disabilities.  

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
his degenerative joint disease of the 
right and left knees.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available 
to the examiner for review of pertinent 
documents therein and the report should 
note review of the claims folder.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's degenerative joint disease of 
the right and left knees is related to 
his military service, proximately related 
to or the result of his service-connected 
foot disabilities, or aggravated 
(permanently increased in severity beyond 
the natural progress of the condition) by 
his service-connected foot disabilities.

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the 
case to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


